          Case 2:12-cr-00326-MCE-KJN Document 260 Filed 08/06/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: 916-554-2700

 5 Attorneys for Respondent
   United States of America
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:12-CR-326-MCE-KJN

12                 Plaintiff/Respondent,               ORDER GRANTING MOTION FOR EXTENSION
                                                       OF TIME
13                         v.

14   JOHN WINTON HARRIS,

15                  Defendant/Movant.

16

17

18          On August 3, 2020, Respondent filed an unopposed motion, requesting an extension of time,
19 until August 6, 2020, to file its response to Defendant/Movant John Winton Harris’ motion for

20 compassionate release, filed pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Respondent’s request is hereby

21 GRANTED, and the response to Defendant/Movant’s motion for compassionate release shall be filed on

22 or before August 6, 2020. Movant shall file his reply, if needed, within seven days of Respondent’s

23 response.

24          IT IS SO ORDERED.
25 Dated: August 6, 2020

26

27

28


      ORDER FOR EXTENSION OF TIME TO RESPOND
30
